FRUGÉ, Judge.
This is a tort case for property damage. Plaintiff, Alexon Chapman, was driving a Datsun automobile. While attempting a passing maneuver, he collided with the left side of a left-turning truck on Highway 3042 about one and one-half miles north of the City of Ville Platte. The defendants are Ronald Lee Franklin, driver of the truck, and Henson Pipeline Construction, Inc., the owner of the truck. Judgment was rendered for the plaintiff in the amount of $194.00, against Henson Pipeline Construction, Inc. Defendant Henson has appealed from that judgment. We affirm.
There is no dispute as to the employee’s actual negligence. However, the appellant contends that plaintiff, Alexon Chapman, was contributorily negligent by attempting to pass at an intersection in violation of LSA-R.S. 32:76. The determination of whether a junction is an intersection under the statute rests upon the particular facts of the case. In Normand v. American Home Assurance Company, 171 So.2d 804 (La.App. 3rd Cir., 1965), we said:
“In determining whether a particular junction constitutes an ‘intersection,’ as that term is used in LSA-R.S. 32:76, we think it is proper to consider all of the facts and circumstances relating to that junction, including facts as to the character and appearance of the crossing, the width and type of each of the intersection thoroughfares, and the presence or absence of any signs or markings which would indicate to an approaching motorist that there is an intersection at that point.”
The trial court concluded that the gravel road was a very minor road in relation to the highway and held plaintiff was not contributorily negligent.
The intersection of the gravel road with the highway was poorly defined. There were no warning signs in the direction from which the parties came. There was no yellow strip to indicate a no passing zone. While the gravel road did lead to some farm houses and eventually to another highway, it was not a heavily traveled road.
The evidence is clear that the intersection was not a well-defined intersection and it could hardly be seen except from a distance very near the junction. We find no manifest error in the decision of the trial judge.
For the foregoing reasons the judgment appealed from is affirmed. The appellant Henson is to pay the costs of this appeal.
Affirmed.